United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                         In the United States Court of Appeals                         September 12, 2006
                                 For the Fifth Circuit
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk

                                           No. 05-30676


VIJAYLAKSHMI MALANI,

               Plaintiff–Appellant,
v.

STATE OF LOUISIANA THROUGH THE DEPARTMENT OF AGRICULTURE AND
FORESTRY,

               Defendant–Appellee.


                           Appeal from the United States District Court
                              for the Middle District of Louisiana
                                       No. 3:04-CV-334


Before BARKSDALE, BENAVIDES, and OWEN, Circuit Judges.

PER CURIAM:*

               AFFIRMED. See 5TH CIR. R. 47.6.




       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.